
	
		II
		112th CONGRESS
		2d Session
		S. 2788
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  polyisocyanate cross linking agent products containing triphenylmethane
		  triisocyanate in solvents.
	
	
		1.Polyisocyanate cross linking
			 agent products containing triphenylmethane triisocyanate in solvents
			(a)In
			 generalHeading 9902.11.83 of the Harmonized Tariff Schedule of
			 the United States (relating to polyisocyanate cross linking agent products
			 containing triphenylmethane triisocyanate in solvents) is amended—
				(1)in the article
			 description, by inserting (CAS No. 2422–91–5) after
			 solvents; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
